Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  September 17, 2008                                                                Clifford W. Taylor,
                                                                                             Chief Justice

  136881                                                                           Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
  In re:                                                                           Robert P. Young, Jr.
                                                                                   Stephen J. Markman,
                                                                                                  Justices
  The Honorable MARY B. BARGLIND,
  Judge, 41st Circuit Court                              SC: 136881
                                                         JTC: Formal Complaint No. 83
  ______________________________________/

         On order of the Court, the Judicial Tenure Commission having issued its decision
  and recommendation of discipline, and the Honorable Mary B. Barglind having
  consented to the Commission’s findings of fact and its recommendation for discipline, we
  accept the recommendation of the Judicial Tenure Commission and ORDER that Judge
  Barglind be suspended for thirty days without pay, effective 21 days from the date of this
  order.

          As we conduct our de novo review of this matter, we are mindful of the standards
  set forth in In re Brown, 461 Mich 1291, 1292-1293 (2000). We adopt the findings and
  conclusions of the Judicial Tenure Commission. Respondent was at all relevant times a
  Judge of the 41st Circuit Court. With no justifiable reason, respondent engaged in a
  pattern of delay in rendering decisions in matters submitted to her for review. In some
  instances, the delays exceeded two years. Respondent failed to respond over a several
  month period to numerous inquiries made by the State Court Administrative Office
  Regional Director regarding the status of various matters. On several occasions,
  respondent failed to report, as required by MCR 8.107, all matters which remained
  undecided for more than four months from the date submitted to respondent. After a
  January 2007 implementation plan was put in place, respondent failed to report all
  undecided matters to the State Court Administrative Office. Respondent’s failure to
  promptly dispatch her judicial duties constituted misconduct on the bench that was
  prejudicial to the administration of justice.

         The standards set forth in Brown are being applied to the following conclusions of
  the Judicial Tenure Commission, which we adopt as our own:
                                                                                                        2


       The facts asserted in the Formal Complaint and established by the
parties’ stipulation in this matter show, by a preponderance of the evidence,
that Respondent breached the standards of judicial conduct and is
responsible for all of the following as alleged in the Formal Complaint:
Misconduct in office as defined by the Michigan Constitution of 1963, as
amended, Article VI, § 30 and MCR 9.205;
Conduct clearly prejudicial to the administration of justice, as defined by
the Michigan Constitution of 1963, as amended, Article VI, § 30 and MCR
9.205;
Persistent neglect in the performance of judicial duties, in violation of MCR
9.205(B)(1)(b);
Failure to establish, maintain, enforce and personally observe high
standards of conduct so that the integrity and independence of the judiciary
may be preserved, and to bear in mind that the judicial system is for the
benefit of the litigant and the public, not the judiciary, contrary to the
Michigan Code of Judicial Conduct (MCJC), Canon 1;
Irresponsible conduct which erodes public confidence in the judiciary, in
violation of MCJC, Canon 2A;
Failure to respect and observe the law and so conduct herself at all times in
a manner which would enhance the public’s confidence in the integrity and
impartiality of the judiciary contrary to MCJC, Canon 2B;
Failure to promptly dispose of the business of the court, contrary to MCJC,
Canon 3A(5) (Count I only);
Failure to diligently discharge administrative responsibilities, maintain
professional competence in judicial administration, and facilitation [sic] the
performance of the administrative responsibilities of other judges and court
officials, contrary to MCJC, Canon 3B(1) (Count II only); and
Conduct that exposes the legal profession or courts to obloquy, contempt,
censure or reproach, contrary to MCR 9.104(A)(2).




                  I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
            foregoing is a true and complete copy of the order entered at the direction of the Court.
                  September 17, 2008                  _________________________________________
 0910                                                                 Clerk